Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 1 of 9 PageID 752



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

v.                                                           Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

       Defendant.
                                                     /

                      FRANKEL’S MOTION TO DISMISS ALL COUNTS
                     OF PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Defendant, Christopher L. Frankel, through counsel and under Federal Rule of Civil

Procedure 12(b)(6), moves to dismiss all four counts of the Second Amended Complaint (Doc.

# 61) for failure to state a claim upon which relief can be granted. Before proceeding with

statutory or contractual claims based on alleged misappropriation, a plaintiff must raise a right to

relief beyond mere speculation through plausible factual allegations (a) identifying the

information misappropriated, (b) establishing that the information is protected, and (c) describing

how and when the defendant misappropriated the information. See infra Part I. Here, all four of

the remaining 1 statutory and contractual claims are based on misappropriation of alleged

confidential information. See infra Part II.


1
  After this Court dismissed the plaintiffs’ First Amended Complaint (Doc. # 37) for failing to
identify the information allegedly misappropriated and failing to state a claim under FDUTPA
that is different from the claim under FUTSA (see Doc # 47), all of the plaintiffs dropped their
FDUTPA claim; the Hurry Trust dropped its other statutory claims; and Cayman Securities
dropped all of its other claims.
                                                 1
Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 2 of 9 PageID 753



       In their Second Amended Complaint (Doc. # 61), the remaining plaintiffs finally

identified their allegedly confidential information. But the remaining plaintiffs have not alleged

how or when Frankel allegedly misappropriated that information. It is not and cannot be the law

that any person who enters a non-disclosure agreement and receives confidential information

may be forced to defend claims for misappropriation of that confidential information without any

plausible factual allegations of how or when they misappropriated the information. See infra Part

II. In this case, before Frankel should be required to defend claims that he misappropriated the

remaining plaintiffs’ allegedly confidential information, the remaining plaintiffs must first raise a

right to relief beyond mere speculation through plausible factual allegations describing how and

when Frankel misappropriated that information.

       The remaining plaintiffs have had ample opportunities to describe how and when Frankel

misappropriated their allegedly confidential information. They have failed to do so in each

instance. Granting the remaining plaintiffs further leave to amend would be futile, and all four

counts of the Second Amended Complaint (Doc. # 61) should therefore be dismissed with

prejudice.

                                  MEMORANDUM OF LAW

       To state a claim upon which relief can be granted, a plaintiff must allege “sufficient

factual material to raise a right to relief beyond mere speculation.” Allmond v. Bank of Am., No.

3:07-CV-186-J-33JRK, 2008 WL 205320, at *3 (M.D. Fla. Jan. 23, 2008) (Covington, J.) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). “To raise a right to relief beyond the

speculative level, a complaint must contain ‘enough factual matter (taken as true) to suggest’

each material element of a claim.” Id. (citing Watts v. Florida Int’l Univ., 495 F.3d 1289, 1295

(11th Cir. 2007) (quoting Twombly, 550 U.S. at 555))). This requirement ‘calls for enough fact to



                                                 2
Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 3 of 9 PageID 754



raise a reasonable expectation that discovery will reveal evidence of’ the elements.” Id. “Thus, a

complaint must state factual allegations that are not merely consistent with the material elements

of a claim, but rather, that plausibly suggest the elements.” Id. (citing Twombly, 550 U.S. at 555).

       In this case, the Second Amended Complaint includes only conclusory allegations that

the remaining plaintiffs “are informed and believe” that Frankel misappropriated their allegedly

confidential information. (Doc # 61, ¶¶ 30, 41, 51). Based on these conclusory allegations of

misappropriation, the remaining plaintiffs claim Frankel breached non-disclosure agreements

(Counts 1 and 2) and violated the federal Defend Trade Secrets Act (Count 3) and the Florida

Uniform Trade Secrets Act (Count 4).

       The remaining plaintiffs’ have repeatedly failed throughout this case (and in connection

with their perfunctory pre-suit demand) to identify how and when Frankel misappropriated their

allegedly confidential information. Frankel should no longer be forced to defend this unjust and

frivolous lawsuit. The Second Amended Complaint (Doc. # 61) should be dismissed with

prejudice because it would be futile to grant the remaining plaintiffs leave to amend. See, e.g.,

Patel v. Georgia Dep’t BHDD, 485 F.App’x 982, 982 (11th Cir. 2012) (“Futility justifies the

denial of leave to amend where the complaint, as amended, would still be subject to dismissal.”

(citing Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir.1999)).


I.     PLEADING REQUIREMENTS FOR STATUTORY AND CONTRACTUAL
       CLAIMS BASED ON MISAPPROPRIATION

       To state a statutory or contractual claim based on misappropriation, the allegations must,

among other things, describe how and when the defendant misappropriated the information.

DynCorp Int’l v. AAR Airlift Group, Inc., 664 F.App’x 844, 849–50 (11th Cir. 2016); Am.

Registry, LLC v. Hanaw, No. 2:13-CV-352-FTM-29UAM, 2013 WL 6332971, at *3–4 (M.D.


                                                 3
Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 4 of 9 PageID 755



Fla. Dec. 5, 2013). The allegations must be plead with sufficient particularity to put the

defendant on notice as to the basis for the plaintiffs’ claims. DynCorp Int’l, 664 F.App’x at 847

(citing Twombly, 550 U.S. at 555–56; AAR Mfg., Inc. v. Matrix Composites, Inc., 98 So. 3d 186,

188 (Fla. 5th DCA 2012)).

       The same analysis applies to both statutory and contractual claims for misappropriation.

See, e.g., Am. Registry, LLC, 2013 WL 6332971, at *2–4. “A claim for breach of contract under

Florida law requires proof of three elements: (1) the existence of a valid contract; (2) a material

breach; and (3) damages.” Id. at *2. The “material breach” element of a claim for breach of a

non-disclosure agreement is the alleged misappropriation that is also an element of a statutory

claim for misappropriation. See id. at *4 (dismissing both contractual and statutory claims based

on finding that that “the allegations [of the statutory count] suffer from the same deficiencies as

the previous count [for breach of non-disclosure agreement]”).


       A.      To state a statutory or contractual claim based on misappropriation, the
               complaint must describe how and when the defendant misappropriated the
               protected information.

       In DynCorp, the court held that the complaint’s allegations sufficiently described the

misappropriation because the plaintiff’s complaint “was very specific in identifying the

information allegedly divulged by [the defendant]” and “also alleged a specific time period when

[the defendant] divulged this information . . . , the people to whom he divulged it . . . , and the

‘large black, zippered portfolio’ in which he stored the materials.” 664 F.App’x at 850.

       On the other hand, in American Registry, the court held that the complaint’s allegations

did not sufficiently describe the misappropriation when the plaintiff alleged that “defendants

misappropriated the trade secrets by using them in the formation and operation of [a new,

competing venture].” 2013 WL 6332971, at *2–4. The court reasoned that the complaint was


                                                4
Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 5 of 9 PageID 756



“devoid of any factual allegations supporting this assertion,” and the court cited other cases in

which courts dismissed misappropriation claims “consisting of conclusory allegations” that

“gave no details on how the trade secrets were misappropriated.” Id. at *4 (citing Knights

Armament Co. v. Optical Sys. Tech., 568 F.Supp.2d 1369, 1377 (M.D. Fla. 2008); All Bus. Sols.,

Inc. v. NationsLine, Inc., 629 F.Supp.2d 553, 558–59 (W.D. Va. 2009)).

       As explained in Knights Armament Co., 568 F.Supp.2d at 1377, “a formulaic recitation of

the elements of a cause of action will not suffice to state a claim” and “bare allegations” of

misappropriation that “lack factual support” should be dismissed.


       B.     Conclusory allegations upon information and belief do not meet the
              plausibility requirement for statutory and contractual claims based on
              misappropriation.

       In American Registry, the court explained that the complaint’s conclusory allegations

“upon information and belief” did not meet the plausibility requirement for statutory and

contractual claims based on misappropriation:

       According to the complaint, [the defendant] was privy to confidential information
       during his relationship with [the plaintiff], agreed not to use or disclose the
       confidential information, and is currently acting as a competitor in the same
       market. Plaintiff then alleges, upon information and belief, that [the
       defendant] is using the confidential information in the operation of [a
       competitor]. Plaintiff, however, has failed to provide any factual content that
       allows the Court to reasonably infer that [defendant] is using confidential
       information to act as a competitor. Although [defendant’s] use of confidential
       information is certainly conceivable, the plausibility standard requires “more
       than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556
       U.S. at 678. Because the allegations are conclusory and merely consistent with
       [defendant’s] liability and lack an adequate factual basis, Count I of the Second
       Amended Complaint will be dismissed without prejudice.

Id. at *2 (emphasis added).




                                                5
Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 6 of 9 PageID 757



II.    THE REMAINING PLAINTIFFS’ FAILURE TO STATE STATUTORY OR
       CONTRACTUAL CLAIMS BASED ON MISAPPROPRIATION


       A.      The remaining plaintiffs have again failed to describe how and when Frankel
               misappropriated the protected information.

       In the Second Amended Complaint (Doc. # 61), the remaining plaintiffs are attempting to

bring statutory and contractual misappropriation claims without describing how and when

Frankel misappropriated their confidential information. The remaining plaintiffs’ bare-bones,

conclusory allegations fail to state a claim and do not provide sufficient particularity to put

Frankel on notice as to the basis for the conclusory allegations. See id. See DynCorp Int’l, 664

F.App’x at 849–50. (citing Twombly, 550 U.S. at 555–56; AAR Mfg., Inc., 98 So. 3d at 188).

       The plaintiffs have not met DynCorp’s requirement of specifically identifying how and

when the information was misappropriated. See 664 F.App’x at 849–50 (reasoning that the

plaintiff’s complaint “was very specific in identifying the information allegedly divulged by [the

defendant]” and “also alleged a specific time period when [the defendant] divulged this

information . . . , the people to whom he divulged it . . . , and the ‘large black, zippered portfolio’

in which he stored the materials”).


       B.      The remaining plaintiffs’ conclusory allegations upon information and belief
               do not meet the plausibility requirement for statutory and contractual claims
               based on misappropriation.

       The remaining plaintiffs’ statutory and contractual misappropriation claims are each

based on the same conclusory allegations that “Plaintiffs are informed and believe that after

leaving Alpine, if not earlier, Defendant knowingly and willfully used Confidential Information

obtained from Plaintiffs for his own benefit”; that “Defendant used Plaintiffs’ Confidential

Information to solicit capital and establish financial relations sot that it could make a bid for a

broker-dealer in Chicago”; and that “by using the Plaintiffs’ Confidential Information to create a

                                                  6
Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 7 of 9 PageID 758



broker-dealer that could provide fees and services competitive to Alpine and then using

Plaintiffs’ Confidential Information to solicit their top clients.” (Doc. # 61, ¶¶ 30, 31). These

allegations do not sufficiently describe how or when Frankel misappropriated the information.

Am. Registry, LLC, 2013 WL 6332971, at *3–4. The complaint is devoid of details on how

Frankel is alleged to have used the plaintiffs’ allegedly confidential information to compete with

Plaintiff Alpine Securities. The allegations are conclusory and inadequate for the same reasons

that the allegations in American Registry were conclusory and inadequate. See id. at *5

(dismissing complaint that alleged the defendants used protected information to form and operate

a new, competing venture, without alleging details on how the protected information was

misappropriated; explaining that “conceivable” allegations do not meet the plausibility

requirement for pleading misappropriation claims; and reasoning that allegations “upon

information and belief, that [the defendant] is using the confidential information in the operation

of [a competitor]” were not plausible and did not give rise to a claim when the complaint “failed

to provide any factual content that allows the Court to reasonably infer that [defendant] is using

confidential information to act as a competitor”).


       C.      There is no factual support for the remaining plaintiffs’ allegations that they
               are entitled to exemplary damages.

       Even though the remaining plaintiffs have not pled any facts to support their statutory and

contractual misappropriation claims (and have not described how and when Frankel

misappropriated their allegedly confidential information), the remaining plaintiffs have included

in their Second Amended Complaint the conclusory allegation that they are entitled to exemplary

damages under the Defend Trade Secrets Act on the grounds that Frankel “willfully and

maliciously misappropriated” their confidential information. (Doc. # 61, ¶ 5). There is no factual

support for the allegation that Frankel misappropriated any of the allegedly confidential

                                                 7
Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 8 of 9 PageID 759



information, and certainly no factual support for the allegation that the (unidentified)

misappropriation was willful and malicious.


III.   THE DISMISSAL SHOULD BE WITH PREJUDICE BECAUSE AMENDMENT
       WOULD BE FUTILE

       Dismissal with prejudice is appropriate where granting leave to amend would be futile.

See, e.g., Patel v. Georgia Dep’t BHDD, 485 F.App’x 982, 982 (11th Cir. 2012) (“Futility

justifies the denial of leave to amend where the complaint, as amended, would still be subject to

dismissal.” (citing Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999))). In this

case, the remaining plaintiffs have had ample opportunities to describe how and when Frankel

misappropriated their information. Those opportunities are described in Part III of Frankel’s

motion to dismiss (Doc. # 38) the First Amended Complaint (Doc. #37), which Frankel

incorporates herein by reference. As in each of those prior opportunities, the remaining plaintiffs

have failed in their Second Amended Complaint (Doc. # 61) to identify how or when Frankel

misappropriated their allegedly confidential information. Granting further leave to amend would

be futile. All four counts of the Second Amended Complaint (Doc. # 61) should therefore be

dismissed with prejudice.


IV.    CONCLUSION

       The remaining plaintiffs are attempting to proceed based on conclusory allegations of

misappropriation, in which the remaining plaintiffs have failed to describe how and when

Frankel misappropriated the information. The remaining plaintiffs have had ample opportunities

to disclose the factual basis for their conclusory allegations of misappropriation, but they are in

no hurry to do so because they are still fishing for those facts. Because they have no factual

support for their claims—and are only able to make vague allegations on information and

                                                8
Case 8:18-cv-02869-VMC-CPT Document 68 Filed 05/24/19 Page 9 of 9 PageID 760



belief—it would be futile to grant the plaintiffs further leave to amend. All four counts of the

Second Amended Complaint should therefore be dismissed with prejudice.



Dated: May 24, 2019                    By:   /s/ Harold Holder
                                             David C. Banker (Fla. Bar No. 352977)
                                             Harold D. Holder (Fla. Bar No. 118733)
                                             BUSH ROSS, PA
                                             1801 N. Highland Avenue
                                             Tampa, Florida 33602
                                             Phone: 813-224-9255
                                             Fax: 813-223-9620
                                             Primary: dbanker@bushross.com;
                                             hholder@bushross.com
                                             Secondary: aflowers@bushross.com
                                             Attorneys for Defendant

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 24, 2019, all counsel of record who consented to
electronic service are being served with a copy of this document via the Court’s CM/ECF
system. I further certify that I mailed the foregoing document and the notice of electronic filing
by first-class mail to any non-CM/EFC participants:

       Shane B. Vogt, Esquire
       Kenneth G. Turkel, Esquire
       BAJO | CUVA | COHEN | TURKEL
       100 North Tampa Street, Suite 1900
       Tampa, FL 33602
       kturkel@bajocuva.com
       svogt@bajocuva.com

       Charles J. Harder, Esquire
       Jordan Susman, Esquire
       HARDER LLP
       132 South Rodeo Drive, Suite 301
       Beverly Hills, CA 90212-2406
       charder@harderllp.com
       jsusman@harderllp.com
       Attorneys for Plaintiffs
                                     By: Harold Holder




                                                9
